DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10997742 in view of Nahum; Michael et al. (US 6664535 B1).  
Regarding claim 1, US Patent No. 10997742 teaches, the bolded claim language of the instant application correspond to US Patent No. 10997742 as follows:
Claim Limitations Of The Instant Application:
U.S. Patent No. 10,997,742
1. A measurement system for measuring the absolute position of a first object with respect to a second object along an axis of motion representing a direction of relative motion between the first object and the second object, the system comprising: 

a scalar element attached to the first object, the scalar element comprising a series of coded regions positioned along an axis of the scalar element parallel to the axis of motion, each coded region of the series of coded regions having a pattern with a dimension along a direction perpendicular to the axis of motion, wherein the variation of the pattern along the direction perpendicular to the axis of motion encodes information that represents a number designating an absolute position of the pattern along the axis of the scalar element; 








a measuring device attached to the second object, the measuring device including a two- dimensional optical sensor array configured to capture an image of a portion of the scalar element, the image including a first pattern in one coded region of the series of coded regions; and 


a processor configured to: 
receive the image; 

determine the absolute position of the first pattern along the axis of the scalar element based on the information encoded by the first pattern; 

determine an offset between a center region of the image and the one coded region; and 

determine an absolute position of the first object with respect to the second object based on the absolute position of the first pattern and the offset between the center region of the image and the one coded region of the series of coded regions.
1. A measurement system for measuring the absolute position of a first object with respect to a second object along an axis of motion representing a direction of relative motion between the first object and the second object, the system comprising: 

a scalar element attached to the first object, the scalar element comprising a series of coded regions positioned along an axis of the scalar element, wherein the axis of the scalar element is parallel to the axis of motion, wherein: 
each coded region of the series of coded regions comprises a respective pattern of a series of patterns, 
each pattern of the series of patterns is formed on and along a respective line along which pattern information is encoded, wherein the respective line along which pattern information is encoded is perpendicular to the axis of motion, and 
variation of each of the respective patterns on and along the respective lines encodes information that represents a number designating a position of the respective line along the axis of the scalar element; 

a measuring device attached to the second object, the measuring device comprising a two-dimensional optical sensor array configured to capture an image of a portion of the scalar element, the image comprising pixel data of a first pattern in one coded region of the series of coded regions; and 


a processor configured to: 
receive the image; and 

determine an absolute position of the first object with respect to the second object based on the first pattern and based on an image position of the pixel data of the first pattern in the image, wherein the image position of the pixel data of the first pattern is in a direction perpendicular to the direction of the respective line along which pattern information is encoded.

While U.S. Patent No. 10,997,742 discloses the limitations above, it does not explicitly disclose,
determine an offset between a center region of the image and the one coded region; and 
determine an absolute position of the first object with respect to the second object based on the absolute position of the first pattern and the offset between the center region of the image and the one coded region of the series of coded regions.
However, Nahum; Michael et al. (US 6664535 B1) teaches additionally, 
determine an offset (19:21-65 and Fig. 4, “offset distance d1” is determined when “pixel distance may be converted to the actual offset distance”) between a center region of the image (19:21-65 and Fig. 4, “local datum point 436” within the “detection window 440” as depicted in Fig. 4) and the one coded region; (19:21-65 and Fig. 4, “non-periodic portion 430” which contains the “code elements 432”) and 
determine an absolute position of the first object with respect to the second object (19:56-65, “absolute position of the readhead 126 relative to the scale 110 is known”) based on the absolute position of the first pattern (19:56-65 and 17:11-21, “code elements 432” decoded to identify the “measurement value of the local datum point 436 and, thus, the location of detection window 440 and the readhead 126, to the first resolution”) and the offset (19:56-65 and Fig. 4, “offset distance d1”) between the center region of the image (19:21-65 and Fig. 4, “local datum point 436” within the “detection window 440” as depicted in Fig. 4) and the one coded region (19:21-65 and Fig. 4, “non-periodic portion 430” which contains the “code elements 432”) of the series of coded regions. (18:53-65, “scale elements 412 and code elements 432 extend the full width 350 of the integrated scale track 400”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the U.S. Patent No. 10,997,742 with the scale structure of Nahum which determines an absolute position to a second resolution using a combined code measurement value and an offset distance. The use of this technique results in a reliable, robust, and accurate position determination with a 1/2 incremental pitch resolution.

Regarding claims 2-8, U.S. Patent No. 10,997,742 in view of Nahum discloses the limitations of claim 1,
	U.S. Patent No. 10,997,742 teaches additionally (in bold),
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
2. The measurement system of claim 1, wherein each coded region of the series of coded regions is a binary code that represents a number designating a position along an axis of the scalar element.
2. The measurement system of claim 1, wherein each pattern of the series of patterns comprises a binary code that represents a respective number designating a respective position along the axis of the scalar element.
3. The measurement system of claim 1, further comprising a display configured to display the absolute position to a user.
3. The measurement system of claim 1, further comprising a display configured to display the absolute position.
4. The measurement system of claim 1, further comprising a motion controller configured to receive the absolute position, and to cause a movement of the first object along the axis of motion based on the received absolute position.
4. The measurement system of claim 1, further comprising a motion controller configured to receive the absolute position, and to cause a movement of the first object along the axis of motion based on the received absolute position.
5. The measurement system of claim 1, wherein the measuring device is configured to capture a plurality of images as the first or second object move along the axis of motion and the processor is configured to determine, in real time, an absolute position for each of the plurality of images.
5. The measurement system of claim 1, wherein the measuring device is configured to capture a plurality of images as the first or second object move along the axis of motion, and the processor is configured to determine, in real time, a respective absolute position for each of the plurality of images.
6. The measurement system of claim 1, wherein each coded region comprises a colored region, and the processor is further configured to determine an absolute position of the first object with respect to the second object based on the colored region.
6. The measurement system of claim 1, wherein: 
each coded region of the series of coded regions comprises a respective colored region, and the processor is further configured to determine the absolute position of the first object with respect to the second object based on a first colored region included in the one coded region comprising the first pattern.
7. The measurement system of claim 1, wherein each coded region comprises more than one colored regions, and the processor is further configured to determine an absolute position of the first object with respect to the second object based on the more than one colored region.
7. The measurement system of claim 1, wherein: 
each coded region of the series of coded regions comprises a respective plurality of colored regions, and the processor is further configured to determine the absolute position of the first object with respect to the second object based on a first plurality of colored regions included in one coded region comprising the first pattern.
8. The measurement system of claim 1, wherein the two-dimensional optical sensor array is a camera sensor.
8. The measurement system of claim 1, wherein the two- dimensional optical sensor array is a camera sensor.


Regarding claim 9, US Patent No. 10997742 teaches, the bolded claim language of the instant application correspond to US Patent No. 10997742 as follows:
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
9. A measurement system for measuring the absolute position of a first object with respect to a second object along an axis of motion representing a direction of relative motion between the first object and the second object, the system comprising: 

a scalar element attached to the first object, the scalar element comprising: 
a series of regularly repeating optically readable index lines positioned along an axis of the scalar element parallel to the axis of motion, and a series of coded regions positioned along the axis of the scalar element, each coded region of the series of coded regions disposed between two index lines of the series of index lines, wherein each coded region includes a pattern with a dimension along a direction perpendicular to the axis of motion, and wherein the variation of the pattern along the direction perpendicular to the axis of motion encodes information that represents a number designating an absolute position of the pattern along the axis of the scalar element;



a measuring device attached to the second object, the measuring device including a two- dimensional optical sensor array configured to capture an image of a portion of the scalar element, the image including a first pattern in one coded region of the series of coded regions; and 

a processor configured to: 
receive the image; 

determine the absolute position of the first pattern along the axis of the scalar element based on the information encoded by the first pattern; 

determine an offset between a center region of the image and the one coded region; and 

determine an absolute position of the first object with respect to the second object based on at least one index line of the series of index lines, the absolute position of the first pattern, and the offset between the center region of the image and the one coded region of the series of coded regions.
1. A measurement system for measuring the absolute position of a first object with respect to a second object along an axis of motion representing a direction of relative motion between the first object and the second object, the system comprising: 

a scalar element attached to the first object, the scalar element comprising a series of coded regions positioned along an axis of the scalar element, wherein the axis of the scalar element is parallel to the axis of motion, wherein: 
each coded region of the series of coded regions comprises a respective pattern of a series of patterns, 
each pattern of the series of patterns is formed on and along a respective line along which pattern information is encoded, wherein the respective line along which pattern information is encoded is perpendicular to the axis of motion, and 
variation of each of the respective patterns on and along the respective lines encodes information that represents a number designating a position of the respective line along the axis of the scalar element; 

a measuring device attached to the second object, the measuring device comprising a two-dimensional optical sensor array configured to capture an image of a portion of the scalar element, the image comprising pixel data of a first pattern in one coded region of the series of coded regions; and 

a processor configured to: 
receive the image; and 

determine an absolute position of the first object with respect to the second object based on the first pattern and based on an image position of the pixel data of the first pattern in the image, wherein the image position of the pixel data of the first pattern is in a direction perpendicular to the direction of the respective line along which pattern information is encoded.

9. The measurement system of claim 1, wherein the scalar element attached to the first object further comprises a series of regularly repeating optically readable index lines positioned along the axis of the scalar element.

Additionally, claim 9 indicates,
each coded region of the series of coded regions disposed between two index lines of the series of index lines, 
determine an offset between a center region of the image and the one coded region; and 
determine an absolute position of the first object with respect to the second object based on at least one index line of the series of index lines, the absolute position of the first pattern, and the offset between the center region of the image and the one coded region of the series of coded regions.
However, Nahum; Michael et al. (US 6664535 B1) teaches additionally, 
each coded region of the series of coded regions disposed between two index lines of the series of index lines, (16:20-55 and Fig. 4, “non-periodic portions 430 include predetermined pattern portions 420” where the non-periodic portions include “Code elements 432 are present or absent in each code zone” as depicted in Fig. 4) 
determine an offset (19:21-65 and Fig. 4, “offset distance d1” is determined when “pixel distance may be converted to the actual offset distance”) between a center region of the image (19:21-65 and Fig. 4, “local datum point 436” within the “detection window 440” as depicted in Fig. 4) and the one coded region; (19:21-65 and Fig. 4, “non-periodic portion 430” which contains the “code elements 432”) and 
determine an absolute position of the first object with respect to the second object (19:56-65, “absolute position of the readhead 126 relative to the scale 110 is known”) based on at least one index line of the series of index lines,(17:50-61, “code zone 424 on the right hand side of the non-periodic portion 430 is simply an empty code zone 450 that provides a space to clearly define the edge of the periodic scale element 412 to its right”) the absolute position of the first pattern (19:56-65 and 17:11-21, “code elements 432” decoded to identify the “measurement value of the local datum point 436 and, thus, the location of detection window 440 and the readhead 126, to the first resolution”) and the offset (19:56-65 and Fig. 4, “offset distance d1”) between the center region of the image (19:21-65 and Fig. 4, “local datum point 436” within the “detection window 440” as depicted in Fig. 4) and the one coded region (19:21-65 and Fig. 4, “non-periodic portion 430” which contains the “code elements 432”) of the series of coded regions. (18:53-65, “scale elements 412 and code elements 432 extend the full width 350 of the integrated scale track 400”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the U.S. Patent No. 10,997,742 with the scale structure of Nahum which determines an absolute position to a second resolution using a combined code measurement value and an offset distance. The use of this technique results in a reliable, robust, and accurate position determination with a 1/2 incremental pitch resolution.

Regarding claims 10-13, U.S. Patent No. 10,997,742 in view of Nahum discloses the limitations of claim 9,
	U.S. Patent No. 10,997,742 teaches additionally (in bold),
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
10. The measurement system of claim 9, wherein each coded region of the series of coded regions is a binary code that represents a number designating a position along an axis of the scalar element.
2. The measurement system of claim 1, wherein each pattern of the series of patterns comprises a binary code that represents a respective number designating a respective position along the axis of the scalar element.
11. The measurement system of claim 9, further comprising a display configured to display the absolute position to a user.
3. The measurement system of claim 1, further comprising a display configured to display the absolute position.
12. The measurement system of claim 9, further comprising a motion controller configured to receive the absolute position, and to cause a movement of the first object along the axis of motion based on the received absolute position.
4. The measurement system of claim 1, further comprising a motion controller configured to receive the absolute position, and to cause a movement of the first object along the axis of motion based on the received absolute position.
13. The measurement system of claim 9, wherein the measuring device is configured to capture a plurality of images as the first or second object move along the axis of motion and the processor is configured to determine, in real time, an absolute position for each of the plurality of images.
5. The measurement system of claim 1, wherein the measuring device is configured to capture a plurality of images as the first or second object move along the axis of motion, and the processor is configured to determine, in real time, a respective absolute position for each of the plurality of images.


Regarding claims 14, U.S. Patent No. 10,997,742 in view of Nahum discloses the limitations of claim 9,
	U.S. Patent No. 10,997,742 teaches additionally (in bold),
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
14. The measurement system of claim 9, wherein each coded region comprises a colored region disposed between two index lines of the series of index lines, and the processor is further configured to determine an absolute position of the first object with respect to the second object based on the colored region.
6. The measurement system of claim 1, wherein: 
each coded region of the series of coded regions comprises a respective colored region, and the processor is further configured to determine the absolute position of the first object with respect to the second object based on a first colored region included in the one coded region comprising the first pattern.

Additionally, claim 14 indicates,
each coded region comprises a colored region disposed between two index lines of the series of index lines
However, Nahum; Michael et al. (US 6664535 B1) teaches additionally, 
each coded region (12:1-9, “non-periodic portions 330”) comprises a colored region (12:1-9, “one or more bars which have a unique color”) disposed between two index lines of the series of index lines (11:56-67 and 12:1-9, “predetermined portions 320 are located at both sides of each non-periodic portion 330” that includes the “one or more bars which have a unique color or intensity detectable by the image elements 162 of the light detector 160”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the U.S. Patent No. 10,997,742 with the scale structure of Nahum which determines an absolute position to a second resolution using a combined code measurement value and an offset distance. The use of this technique results in a reliable, robust, and accurate position determination with a 1/2 incremental pitch resolution.

Regarding claim 15, U.S. Patent No. 10,997,742 in view of Nahum discloses the limitations of claim 9,
	U.S. Patent No. 10,997,742 teaches additionally (in bold),
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
15. The measurement system of claim 9, wherein each coded region comprises more than one colored regions disposed between two index lines of the series of index lines, and the processor is further configured to determine an absolute position of the first object with respect to the second object based on the more than one colored region.
7. The measurement system of claim 1, wherein: 
each coded region of the series of coded regions comprises a respective plurality of colored regions, and the processor is further configured to determine the absolute position of the first object with respect to the second object based on a first plurality of colored regions included in one coded region comprising the first pattern.

Additionally, claim 15 indicates,
each coded region comprises more than one colored regions disposed between two index lines of the series of index lines,
However, Nahum; Michael et al. (US 6664535 B1) teaches additionally, 
each coded region (12:1-9, “non-periodic portions 330” that includes”) comprises more than one colored regions (12:1-9, “one or more bars which have a unique color”) disposed between two index lines of the series of index lines, (11:56-67 and 12:1-9, “predetermined portions 320 are located at both sides of each non-periodic portion 330” that includes the “one or more bars which have a unique color or intensity detectable by the image elements 162 of the light detector 160”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the U.S. Patent No. 10,997,742 with the scale structure of Nahum which determines an absolute position to a second resolution using a combined code measurement value and an offset distance. The use of this technique results in a reliable, robust, and accurate position determination with a 1/2 incremental pitch resolution.

Regarding claims 16 and 17, U.S. Patent No. 10,997,742 in view of Nahum discloses the limitations of claim 9,
	U.S. Patent No. 10,997,742 teaches additionally (in bold),
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
16. The measurement system of claim 9, wherein the image of a portion of the scalar element includes a first index line, a first coded region, and an additional feature that is either a second index line or a second coded region.
10. The measurement system of claim 9, wherein the image of the portion of the scalar element comprises a first index line, a first coded region, and an additional feature that is either a second index line or a second coded region.
17. The measurement system of claim 9, wherein the two-dimensional optical sensor array is a camera sensor.
8. The measurement system of claim 1, wherein the two- dimensional optical sensor array is a camera sensor.


Regarding claim 18, US Patent No. 10997742 teaches, the bolded claim language of the instant application correspond to US Patent No. 10997742 as follows:
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
18. A method of determining absolute position of a first object with respect to a second object along an axis of motion representing a direction of relative motion between the first object and the second object, the method comprising: 

acquiring an image of a portion of a scalar element attached to the first object using a measuring device attached to the second object,


wherein the scalar element comprises a series of coded regions positioned along an axis of the scalar element parallel to the axis of motion, each coded region of the series of coded regions having a pattern with a dimension along a direction perpendicular to the axis of motion, wherein the variation of the pattern along the direction perpendicular to the axis of motion encodes information that represents a number designating an absolute position of the pattern along an axis of the scalar element, and 











wherein the measuring device includes a two-dimensional optical sensor array configured to capture an image of a portion of the scalar element, the image including a first pattern in one coded region of the series of coded regions; 

performing image processing on the acquired image to obtain a representation of the one coded region; 

determining a number value represented by the representation of the one coded region, wherein the number value defines the absolute position of the first pattern along the axis of the scalar element based on the information encoded by the first pattern; 

determining an offset between a center region of the image and the one coded region; and 

determining an absolute position of the first object with respect to the second object along the scalar element based on the number value defining the absolute position of the first pattern and the offset between the center region of the image and the one coded region of the series of coded regions.
11. A method of determining absolute position of a first object with respect to a second object along an axis of motion representing a direction of relative motion between the first object and the second object, the method comprising: 

acquiring an image of a portion of a scalar element attached to the first object using a measuring device attached to the second object, wherein: 

the scalar element comprises a series of coded regions positioned along an axis of the scalar element, wherein the axis of the scalar element is parallel to the axis of motion, 

each coded region of the series of coded regions comprises a respective pattern of a series of patterns, 

each pattern of the series of patterns is formed on and along a respective line along which pattern information is encoded, wherein the respective line along which pattern information is encoded is perpendicular to the axis of motion, 

variation of each of the respective patterns on and along the respective lines encodes information that represents a number designating a position of the respective line along the axis of the scalar element; and 

the measuring device comprises a two-dimensional optical sensor array configured to capture an image of a portion of the scalar element; the image comprising a first pattern in one coded region of the series of coded regions; 

performing image processing on the acquired pixel data of image to obtain a representation of the one coded region; 

determining a number value represented by the representation of the one coded region, wherein the number value defines the absolute position of the first pattern along the axis of the scalar element based on the information encoded by the first pattern; 

determining the absolute position of the first object with respect to the second object along the scalar element based on the number value and based on an image position of the pixel data of the first pattern in the image, wherein the image position of the pixel data of the first pattern is in a direction perpendicular to the direction of the respective line along which pattern information is encoded.

Additionally, claim 18 indicates,
determining an offset between a center region of the image and the one coded region; 
and 
determining an absolute position of the first object with respect to the second object along the scalar element based on the number value defining the absolute position of the first pattern and the offset between the center region of the image and the one coded region of the series of coded regions.
However, Nahum; Michael et al. (US 6664535 B1) teaches additionally,  
determine an offset (19:21-65 and Fig. 4, “offset distance d1” is determined when “pixel distance may be converted to the actual offset distance”) between a center region of the image (19:21-65 and Fig. 4, “local datum point 436” within the “detection window 440” as depicted in Fig. 4) and the one coded region; (19:21-65 and Fig. 4, “non-periodic portion 430” which contains the “code elements 432”) and 
determine an absolute position of the first object with respect to the second object (19:56-65, “absolute position of the readhead 126 relative to the scale 110 is known”) along the scalar element based on the number value defining the absolute position of the first pattern (19:56-65 and 17:11-21, “code elements 432” decoded to identify the “measurement value of the local datum point 436 and, thus, the location of detection window 440 and the readhead 126, to the first resolution”) and the offset (19:56-65 and Fig. 4, “offset distance d1”) between the center region of the image (19:21-65 and Fig. 4, “local datum point 436” within the “detection window 440” as depicted in Fig. 4) and the one coded region (19:21-65 and Fig. 4, “non-periodic portion 430” which contains the “code elements 432”) of the series of coded regions. (18:53-65, “scale elements 412 and code elements 432 extend the full width 350 of the integrated scale track 400”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the U.S. Patent No. 10,997,742 with the scale structure of Nahum which determines an absolute position to a second resolution using a combined code measurement value and an offset distance. The use of this technique results in a reliable, robust, and accurate position determination with a 1/2 incremental pitch resolution.

Regarding claims 19, U.S. Patent No. 10,997,742 in view of Nahum discloses the limitations of claim 9,
	U.S. Patent No. 10,997,742 teaches additionally (in bold),
Additional Claims Of The Instant Application:
U.S. Patent No. 10,997,742
19. The method of claim 18, further comprising displaying the absolute position to a user.
12. The method of claim 11, further comprising displaying the absolute position on a display.


Allowable Subject Matter
Claim 1-19 would be allowable once a Terminal Disclaimer is filed, as the Terminal Disclaimer would resolve the double patenting issue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JIMMY S LEE/Examiner, Art Unit 2483